Citation Nr: 1531739	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the VA RO.  

This case was previously before the Board in September 2014, when the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's September 2014 decision only to the extent it denied entitlement to service connection for an acquired psychiatric disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion found that the Board's September 2014 decision erred because, in explaining why the Veteran was not entitled to a VA etiological examination, the Board failed to fully consider whether the Veteran's lay statements adequately established the occurrence of an in-service injury.  Accordingly, on remand, the Veteran should be provided with an examination to address the nature and etiology of his acquired psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disability.  The examiner should describe the nature of the Veteran's acquired psychiatric disability, and opine  as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.  Why or why not?

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

